Citation Nr: 1203377	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-32 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, rated as noncompensable prior to September 16, 2011, and as 30 percent disabling since September 16, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.  He and his wife also testified at a hearing at the RO.  A transcript of that hearing is also on file.

The Board notes that in the original rating decision under appeal, the Veteran's noncompensable rating for his bilateral hearing loss was continued.  A subsequent rating decision increased the disability rating for bilateral hearing loss from 0 percent to 30 percent, effective September 16, 2011.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Additional development is needed prior to further disposition of the claims.  

With respect to the Veteran's claim for increased rating for bilateral hearing loss, treatment records obtained in conjunction with the claim indicate that the Veteran was afforded a VA audiological evaluation in October 2010.  The test results appear to reveal decibel level readings along with speech recognition scores of 84 percent in the right ear and 64 percent in the left ear, which would warrant a compensable rating prior to September 16, 2011.  However, the full results are not available.  The Board therefore remanded this claim in July 2011, in pertinent part, to obtain a complete copy of the October 2010 audiometric examination in a form that could be used for rating.  Although VA treatment records from October 2010 to the present were obtained, a complete copy of the October 2010 audiometric examination was still not associated with the claims file.  The Board notes that a copy of this examination would be significant because of the potential for the findings to warrant a compensable rating prior to September 16, 2011.  The lack of a complete copy of the October 2010 audiometric examination in a form that could be used for rating renders the last records search inadequate because of the failure to provide the findings requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that on remand, another attempt to obtain the October 2010 audiometric examination is necessary.

Regarding the Veteran's claim for a TDIU, the Board notes that in a March 2009 statement, the Veteran asserted that he was unable to work due to his hearing loss.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record.  

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this case, the Veteran has been assigned a 30 percent rating for bilateral hearing loss; a 10 percent rating for a left ankle disability; a 10 percent rating for generalized anxiety disorder; a 10 percent rating for tinnitus; and a 0 percent rating for a right great toe disability.  The combined disability rating is 50 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2011).  The Veteran does not currently meet the percentage criteria laid out in 38 C.F.R. § 4.16(a) (2011).  However, even if the Veteran does not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a), if his service-connected disabilities nevertheless prohibit him from sustaining gainful employment, a TDIU rating may still be assigned if his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(b) (2011).  The Veteran suffers from several non-service-connected disabilities in addition to his service-connected disabilities.  Therefore, as it remains unclear whether the Veteran's service-connected disabilities prohibit him from sustaining gainful employment, the Board finds that a remand for an examination to assess the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment is necessary.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain from the VA medical center in Tuscaloosa, Alabama, a complete copy of the October 2010 audiometric examination in a form that can be used for rating.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

2.  Schedule the Veteran for an examination to ascertain the impact of all of his service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  The examiner should describe all functional impairments caused by the service connected disorders, and indicate their impact on his ability to obtain or maintain gainful employment.  If non-service connected disorders cause significant employment impairment that should be identified.  All medical bases should be set forth in entering the findings. 

3.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



